DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34, 37-45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Speidel (U.S. Pub. 2015/0177036) in view of Weist et al. (U.S. Pub. 2011/0271770).

Regarding claim 34, Speidel discloses (Figs. 2-7) a flowmeter (see par. [0001]) comprising:

a sensing arrangement 18a/b [0041] that extends substantially inwardly from opposing end regions of the passageway (as shown in Figs. 4 and 7) for sensing a flow of fluid through the passageway [0036] along an axis that is substantially parallel thereto (i.e. the fluid flows through the passageway parallel to the passageway: see Figs. 4 and 5).
Speidel does not disclose a central axis of the intermediate portion is offset relative to central axes of the inlet and outlet portions.
Weist discloses (Fig. 1) a central axis of the intermediate portion (middle portion in Fig. 1) is offset relative to central axes 9/10 of the inlet and outlet portions (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Speidel’s device so that a central axis of the intermediate portion is offset relative to central axes of the inlet and outlet portions, as taught by Weist.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).



Regarding claim 38, Speidel discloses (Figs. 2-7) guide formations 44 (i.e. bulge: [0045]) extending into the passageway for guiding the flow of fluid therethrough [0019] and encouraging laminar flow of the fluid (homogeneous flow: [0043]/[0053]).

Regarding claim 39, Speidel discloses (Figs. 2-7) the guide formations 44 are sized, shaped, and configured (as shown in Figs. 4-6) to guide the flow of fluid along a generally wave-like path [0019] through the intermediate portion 40 during an operative fluid flow condition (see pars. [0015] and [0019]).

Regarding claim 40, Speidel discloses (Figs. 2-7) the guide formations 44 are located diametrically opposite each other (as shown in Fig. 4) and are shaped to form reduced flow zones (i.e. the outer diameter of the pipe narrows where 44 protrudes into the pipe: see Figs. 4 and 6) in the vicinity thereof during the operative fluid flow condition (see pars. [0015] and [0019]), and wherein the reduced flow zones (at the portions 44) are formed towards end regions of the intermediate zone 40 between the guide formations (as shown in Fig. 4).

Regarding claim 41, Speidel discloses (Figs. 2-7) the guide formations 44 define sensor housings [0045] for housing sensors of the sensing arrangement [0045].


Regarding claim 43, Speidel discloses (Figs. 2-7) the body 20 comprises a pair of hollow members 14 (i.e. the passageway at the left and right ends: see Figs. 4 and 5) which define passages that taper from one end region towards an opposing end region thereof (at the protrusions 44: see Fig. 4).

Regarding claim 44, Speidel discloses (Figs. 2-7) the pair of hollow members 14 (i.e. the passageway at the left and right ends: see Figs. 4 and 5) are connected via opposing end regions thereof during an operative aligned condition (i.e. connected via the middle portion 40: see Fig. 4).



Regarding claim 48, Speidel discloses (Figs. 2-7) sensors 18a/b of the sensing arrangement are in the form of a pair of transceivers [0002] which are housed within the sensor housings (as shown in Fig. 4).

Regarding claim 49, Speidel’s is applied as above, and discloses the transceivers are arranged in electrical communication with a processor (evaluation circuits: [0039]) configured to process signals passing between the transceivers during an operative fluid flow condition [0039].
Speidel does not disclose that the processor is configured to calculate any of the group including a volume flow rate and a mass flow rate of fluid flowing through the passageway.
However, the Examiner takes official notice that a processor which calculates volume flow rate and mass flow rate from the output of transceivers in a flow measuring device was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Speidel’s device so that the processor is configured to calculate any of the group including a volume flow rate and a mass flow rate of fluid flowing through the passageway.
	Because Applicant did not traverse the examiner’s assertion of official notice in the previous Action, the statement that “a processor which calculates volume flow rate and mass 

Regarding claim 50, Speidel discloses (Figs. 2-7) the transceivers are in the form of piezoelectric transceivers [0003].

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Speidel (U.S. Pub. 2015/0177036) in view of Weist et al. (U.S. Pub. 2011/0271770), and further in view of Shaffer et al. (U.S. Patent 3,771,117).

Regarding claim 47, Speidel’s is applied as above, but does not disclose an aperture is defined in a wall of each hollow member, the aperture extending into an inside region thereof, for allowing wiring to be connected to sensors of the sensing arrangement in order to provide power thereto.
Shaffer discloses (Fig. 4) an aperture (hole in the wall 85: see Fig. 4) is defined in a wall 85 of each hollow member (of the pipe: see Fig. 4), the aperture extending into an inside region thereof (as shown in Fig. 4), for allowing wiring 130/132 (col. 5, lines 30-33) to be connected to sensors (transducers: col. 5, lines 34-36) of the sensing arrangement in order to provide power thereto (as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Speidel’s device so that an aperture is defined in a wall of each hollow member, the aperture extending into an inside region thereof, for allowing 
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).

Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Speidel (U.S. Pub. 2015/0177036) in view of Weist et al. (U.S. Pub. 2011/0271770), and further in view of Bignell (U.S. Patent 5,553,505).

Regarding claims 51 and 52, Speidel is applied as above, but does not disclose connecting members having threaded outer profiles extend from the body for allowing the body to be connected in-line with a water supply; and a housing for housing the body, processor and a power source in use.
Bignell discloses (Figs. 6-9) connecting members 57/58 having threaded outer profiles (as shown in Fig. 7) extend from the body for allowing the body to be connected in-line with a water supply (col. 1, line 20; col. 7, line 37); and a housing 61 (col. 11, line 6) for housing the body 52, processor 66 (col. 11, line 15) and a power source 51 in use (battery: col. 11, line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Speidel’s device to include connecting members having threaded outer profiles extend from the body for allowing the body to be connected in-line with a water supply; and a housing for housing the body, processor and a power source in use, as taught by Bignell.
.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Speidel (U.S. Pub. 2015/0177036) in view of Weist et al. (U.S. Pub. 2011/0271770), further in view of Shkerlet (U.S. Pub. 2006/0052963), and further in view of Leaders et al. (U.S. Pub. 2017/0122916).

Regarding claim 53, Speidel is applied as above, but does not disclose the body and housing are manufactured from any one of the group of thermoplastics including acrylic, polypropylene, polystyrene, polyethylene, polyphenylene, polyaryletherketone and polyvinylchloride.
Shkerlet discloses that the body (i.e. the conduit 12) is manufactured from polystyrene [0141]; and Leaders discloses (Fig. 3) that the housing 202 is manufactured from polystyrene (as well as either possibly acrylic or polypropylene: [0055]).
Since the art shows that polystyrene is suitable for the intended use of forming the body and the housing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Speidel’s device so that the body and housing are manufactured from any one of the group of thermoplastics including acrylic, polypropylene, polystyrene, polyethylene, polyphenylene, polyaryletherketone and polyvinylchloride, as taught by Shkerlet and Leaders.  See MPEP2144.07.


Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding the subject matter of claim 36 (i.e. the significance of the 2-6 degree angle of offset: see the middle section on page 6, and the bottom of page 8) have been fully considered and are persuasive.  The rejection of claim 36 has been withdrawn. 
Applicant's arguments filed 02-14-2022, regarding the combination of Speidel in view of Weist have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that the fluid is “travelling in a substantially straight line between the transducers” – both on p. 6) are not recited in the rejected claim(s) – rather, it is the sensing direction which is claimed to be substantially parallel to the flow of fluid (which Speidel does disclose: Fig. 4).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that combining Weist with Speidel would make it impossible to have the fluid travelling in a substantially straight line between the transducers, however, Weist shows that the transducers can be arranged so that they are measuring along the direction of 
In response to Applicant’s arguments that there was a long-felt need in the art for the claimed invention/solution, Applicant has not provided evidence of such (for example, evidence of failure or unsuccessful attempts to solve the problem):
“Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).” – See MPEP 716.04.  

Therefore, the rejection under Speidel in view of Weist is maintained (with the exception of claim 36), and the rejection is made Final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852